23 Ill. App.2d 127 (1959)
161 N.E.2d 607
In the Matter of a Petition to Detach Territory from Armstrong Township High School District Number 225, etc. Armstrong Township High School District Number 225, etc., et al., Plaintiffs-Appellees.
v.
County Board of School Trustees, Vermilion County, Illinois, et al., Defendants-Appellants.
Gen. No. 10,218.
Illinois Appellate Court  Third District.
October 22, 1959.
Released for publication November 9, 1959.
Paul M. Wright, for appellants.
Bookwalter, Carter, Gunn, and Hickman (James K. Robinson, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUDGE CARROLL.
Affirmed.
Not to be published in full.